DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ernst (United States Patent Application Publication No. US 2011/0169067 A1, hereinafter “Ernst”) in view of Kueny (United States Patent Application Publication No. US 2018/0226305 A1, hereinafter “Kueny”).
In reference to claim 1, Ernst discloses a similar device.  Figures 1-11C of Ernst disclose a semiconductor memory device; note Ernst makes it clear that the structure in fig. 5 is a variant (p. 4, paragraph 120) and is therefore understood that it can be implemented with the structures shown in fig. 1-4, 6A-11C.  Thus figures 1-11C of Ernst disclose a semiconductor memory device a first memory stack (fig. 8A-8E, 11A-11C: note left stack) comprising alternating layers (p. 4, paragraph 110, also note fig. 5: 230 in conjunction with fig. 7A-11A: 204, 304) of a first material layer comprising silicon (fig. 5: 230 and fig. 7A-11A: 204, 304) and a second material layer comprising silicon germanium (fig. 5: 230 and fig. 7A-11A: 204, 304) on a first portion of the device. The first memory stack comprises a first active area having a first width and a first space.  There is a second memory stack (fig. 8A-8E, 11A-11C: note right stack) on a second portion of the device.  The second memory stack comprises alternating layers (p. 4, paragraph 110, also note fig. 5: 230 in conjunction with fig. 7A-11A: 204, 304) of the first material layer (fig. 5: 230 and fig. 7A-11A: 204, 304) and the second material layer (fig. 5: 230 and fig. 7A-11A: 204, 304) and comprising a second active area having a second width and a second space.  A high aspect ratio opening (fig. 8A-8E, 11A-11C: note opening/gap between stacks) separates the first portion from the second portion.  A dielectric layer (fig. 5: 323) separates the first material layer (fig. 5: 230) from the second material layer (fig. 5: 230).  As discussed above, Ernst makes it clear that the structure in fig. 5 is a variant (p. 4, paragraph 120) and is therefore understood that it can be implemented with the structures shown in fig. 1-4, 6A-11C.  It is therefore understood that a dielectric layer separates the alternating layers (p. 4, paragraph 110, also note fig. 5: 230 in conjunction with fig. 7A-11A: 204, 304) of a first material layer comprising silicon (fig. 5: 230 and fig. 7A-11A: 204, 304) and a second material layer comprising silicon germanium (fig. 5: 230 and fig. 7A-11A: 204, 304) on first and second portions of the device.  Ernst does not disclose the exact pitches of the first active area and the second active area as that claimed by the applicant.  However Kueny discloses the formation of active areas with a pitch of 80 to 100 nm (p. 4, paragraph 31) and that small feature sizes are desirable in the art (p. 1, paragraph 3).  Thus Kueny makes it clear that the pitch is a result effective variable.  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to adjust the pitches of the first and second active areas from 80 to 100 nm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In view of Kueny, it would therefore be obvious to implement the first and second active areas with a pitch of 80 to 100 nm which overlaps the claimed range of “from about 50 nm to about 80 nm.”.  The examiner would like to note:
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.  

Thus claim 1 is not patentable over Ernst and Kueny.
With regard to claim 5, Ernst discloses that the dielectric layer (232) is made of silicon dioxide (p. 4, paragraph 120).  
In reference to claim 6, Ernst does not disclose the exact width of the high aspect ratio opening as that claimed by the applicant.  Although Ernst does not teach the exact width of the high aspect ratio opening as that claimed by the applicant: 
Note that the specification contains no disclosure of either the critical nature of the claimed dimensions or any unexpected results arising therefrom.  Size and dimension differences are generally not sufficient to patentably distinguish from the prior art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

In re Williams, 36 F.2d 436, 438, 4 USPQ 237 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").

In view of the above, adjusting the width of the high aspect ratio opening is considered to be obvious to one with ordinary skill in the art.  Therefore this limitation is not patentable over Ernst and Kueny.
In reference to claim 7, Ernst does not disclose the exact first and second widths as that claimed by the applicant.  Although Ernst does not teach the exact first and second widths as that claimed by the applicant: 
Note that the specification contains no disclosure of either the critical nature of the claimed dimensions or any unexpected results arising therefrom.  Size and dimension differences are generally not sufficient to patentably distinguish from the prior art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

In re Williams, 36 F.2d 436, 438, 4 USPQ 237 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").

In view of the above, adjusting the first and second widths is considered to be obvious to one with ordinary skill in the art.  Therefore this limitation is not patentable over Ernst and Kueny.
In reference to claim 8, Ernst does not disclose the exact dimensions of the first and second spaces as that claimed by the applicant.  Although Ernst does not teach the exact dimensions of the first and second spaces as that claimed by the applicant: 
Note that the specification contains no disclosure of either the critical nature of the claimed dimensions or any unexpected results arising therefrom.  Size and dimension differences are generally not sufficient to patentably distinguish from the prior art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

In re Williams, 36 F.2d 436, 438, 4 USPQ 237 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").

In view of the above, adjusting the dimensions of the first and second spaces is considered to be obvious to one with ordinary skill in the art.  Therefore this limitation is not patentable over Ernst and Kueny.

Allowable Subject Matter
Claims 9-20 were allowed in the previous Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the reasons for the allowability of this subject matter were discussed in the previous Office action.

Response to Arguments
Applicant's arguments filed July 26, 2022 have been fully considered but they are not persuasive.   The applicant has amended to claim 1 to include the previously indicated allowable subject matter of claim 2.  However as noted in the above Office action, the new limitation in claim 1 is taught by the newly cited Ernst reference.  Therefore claims 1 and 5-8 stand rejected in the above Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN QUINTO whose telephone number is (571)272-1920. The examiner can normally be reached Monday-Friday, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN QUINTO/Examiner, Art Unit 2817                                                                                                                                                                                                        /NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817